UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6846



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY SINCLAIR WILLIAMS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-92-83)


Submitted:   March 20, 2006                    Decided:   May 9, 2006


Before NIEMEYER, LUTTIG, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Sinclair Williams, Appellant Pro Se. Michael James Elston,
Assistant United States Attorney, Owen Matthew Kendler, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Larry Sinclair Williams, a federal prisoner, seeks to

appeal the district court’s orders denying relief on his Fed. R.

Civ. P. 60(b)(4) motion and denying his motion for reconsideration.

Williams’ motion sought relief from the district court’s 1993 order

denying his 28 U.S.C. § 2255 (2000) motion.                An appeal may not be

taken from the final order in a § 2255 proceeding unless a circuit

justice or judge issues a certificate of appealability.                28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§    2253(c)(2)    (2000).    A   prisoner       satisfies    this   standard   by

demonstrating that reasonable jurists would find both that the

district       court’s   assessment   of   his     constitutional     claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We    have   independently    reviewed     the    record     and   conclude   that

Williams has not made the requisite showing.               Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with    oral    argument   because the     facts and    legal contentions are




                                      - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -